Order filed March 18, 2015




                                              In The

                            Fourteenth Court of Appeals
                                          ____________

                                      NO. 14-15-00228-CV
                                          ____________

                S.C. MAXWELL FAMILY PARTNERSHIP, LTD, Appellant

                                                V.

                      THOMAS KENT AND NANCY KENT, Appellees


                           On Appeal from the 335th District Court
                                 Washington County, Texas
                                Trial Court Cause No. 35517

                                             ORDER

      This is an appeal from a judgment signed March 5, 2015. A related case was previously
filed in the Court of Appeals for the First District of Texas under cause number 01-14-00451-
CV.

      It is ORDERED that the appeal docketed under this court’s appellate cause number 14-
15-00228-CV is transferred to the Court of Appeals for the First District of Texas pursuant to
Local Rule 1.5 14th Tex. App. (Houston) Loc. R. 1.5. The Clerk of this Court is directed to
transfer all papers filed in this case, and certify all Orders made, to the Court of Appeals for the
First District of Texas.

                                              PER CURIAM